DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment filed 2/22/2021, is acknowledged.  Claims 1-4, 6-8, 10-13, 17, 18, 20-22, 24, 27, 28 and 38 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-8, 10-13, 17, 18, 20-22, 24, 27, 28 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 is broadly directed to as “nanoparticle formulation comprising polymeric or inorganic nanoparticles, liposomes or micelles encapsulating an inhibitory functional nucleic acid or an expression construct encoding an inhibitory functional nucleic acid, wherein the inhibitory functional nucleic acid inhibits an activity in a cell, and a stimulatory nucleic acid species comprising an mRNA which enhances or increases an activity in a cell or encodes a protein or peptide.”  Here, the terms “polymeric,” “inorganic,” “nanoparticles,” “liposomes,” “micelles,” “inhibitory functional nucleic acid,” “activity,” “an expression construct,” “cell,” “protein” and “peptide” are generic terms.  Additional generic terms are “imimune costimulatory molecule or signal” in claim 6, “antigen” in claim 10, “a tumorigenic driver or oncogene” and “tumor repressor” in claim 11, and excipient in claim 17, “ligand” in claims 27 and 28.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  This is of particular importance in the evaluation of claims drawn, for instance, to a chemical genus which identifies a core compound bearing variable substituents.  In such an instance, it has been held that “a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification . . . demonstrates that the applicant has invented species sufficient to support a claim to a genus” with such breadth.  Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1171 (Fed. Cir. 2010).  
	To be clear, the factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, and any combination thereof.  However, “[a] patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
Here, the specification appears to descript at best only a narrow scope of polymeric nanoparticles and siRNA. 
	Although the specification may read as a laundry list of materials and/or conditions that would fall within the limitations of the claims, the description requirement of the patent statute requires a description of an actual invention, not merely an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984) (holding that a claim was not adequately described because the specification did ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate’).  
	Accordingly, one of ordinary skill in the art would not reasonably recognize that claim breadth was actually in the applicants’ possession as of the filing date.  “Patents are not awarded for academic theories, no matter how groundbreaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’” Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1173-74 (Fed. Cir. 2010), quoting University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 930 (Fed. Cir. 2004).  Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of “invention” – that is, conceive of the complete and final invention with all its claimed limitations – and disclose the fruits of that effort to the public.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 10-13, 17, 18, 20-22, 24, 27, 28 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “an inhibitory functional nucleic acid, wherein the inhibitory functional nuclei acid inhibits an activity in a cell” and “a stimulatory nucleic acid species comprising an mRNA which enhances or increase an activity in a cell or encodes a protein or peptide.”  These are functional limitations.  A claim limitation is functional when it recites a feature by what it does rather than by what it is.  While functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined to be definite under 35 U.S.C. 112(b).  When claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.   Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim.  Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).  Accordingly, one of ordinary skill in the art is at a loss to know what an anticipatory reference would need to disclose in order to satisfy these claim limitations.
	Since none of the claims that depend from claim 1 make the functional limitation any clearer, they are all indefinite for this reason as well.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 17, 18, 20, 21 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dondero et al. (WO 2009/114487).
Dondero et al. describes the combined use of an siRNA with a sense construct in a nanoparticle, and its applications in e.g. treating tumours. This disclosure is prejudicial to the
novelty of present claims 1-4, 17, 20, 21 and 38.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-8, 10-13, 22, 24, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dondero et al. (WO 2009/114487) in view of Halpert et al. (WO 2016/179001), Graca et al. (WO 2010/056143) and Ellenhorn et al. (WO 2004/058801).
Teaching of Dondero et al. are dicussed above. 
Dondero et al. does not teach claims 6-8, 10-13,22, 24, 27 and 28.  
Halpert et al. describes the combined use of a suppressor of the immune checkpoint CTLA-4 with e.g. SIRNA or shRNA, with an antigen presenting cell loaded with e.g. a tumour
antigen or the antigen of an infectious disease.
Graca et al. describes the known blockage of co-stimulatory signals in inducing tolerance in the host to an antigen.
Ellenhorn et al. provides a further alternative starting point for an inventive step analysis. It describes the combined expression from a vaccinia vector of the tumour suppressor
p53 and a CTLA-4 blocker (current claims 7 and 8).
The general concept of suppressing a co-stimulatory factor to induce tolerance for a
further antigen introduced is known form the prior art, as is the use of nucleic acids to implement this inhibition and the expression of the antigen. The contribution of the application does not appear to lie in the selection of the co-stimulatory factors used, or the antigen, or a nanoparticle, or the (viral) vector, etc.  Thus, claims 6-8, 10-13, 22, 24, 27 and 28 would have been prima facie obvious in view of the combination of cited references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618